United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2774
                                   ___________

Collin Myrlie,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Countrywide Bank; Countrywide Home *
Loans, a subsidiary of Bank of America *     [UNPUBLISHED]
(f/k/a Countrywide Financial           *
Corporation) Headquarters in Calabasas *
CA, USA, a New York Corporation,       *
                                       *
             Appellees.                *
                                 ___________

                             Submitted: March 22, 2012
                                Filed: March 27, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Collin Myrlie appeals from the order of the District Court1 denying his motion
filed under Rule 60(b) of the Federal Rules of Civil Procedure seeking relief from the
adverse grant of summary judgment on his complaint against the mortgage company
and bank involved in the foreclosure sale of his home. Following careful review, we

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
see no abuse of discretion in the District Court’s conclusion that Myrlie did not
present newly discovered evidence or exceptional circumstances warranting relief.
See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.) (standard of review), cert. denied,
534 U.S. 975 (2001); see also Harley v. Zoesch, 413 F.3d 866, 871 (8th Cir. 2005)
(“Relief is available under Rule 60(b)(6) only where exceptional circumstances have
denied the moving party a full and fair opportunity to litigate his claim and have
prevented the moving party from receiving adequate redress.”); Alpern v. UtiliCorp
United, Inc., 84 F.3d 1525, 1536–37 (8th Cir. 1996) (noting that where Rule 60(b)(2)
relief was sought based on evidence discovered after a hearing on a summary
judgment motion but before the court granted the motion, a party must have a
justifiable excuse for not timely opposing the motion for summary judgment and must
show that the evidence probably would have produced a different result).

      Accordingly, we affirm.
                     ______________________________




                                        -2-